United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2495
                        ___________________________

                                    Marissa Walz

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                            Ameriprise Financial, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                           Submitted: February 12, 2015
                              Filed: March 9, 2015
                                 ____________

Before GRUENDER, SHEPHERD, and KELLY, Circuit Judges.
                        ____________

GRUENDER, Circuit Judge.

     Marissa Walz sued Ameriprise Financial, Inc. (“Ameriprise”) alleging
wrongful termination and failure to accommodate her disability. The district court1



      1
      The Honorable Richard H. Kyle, United States District Court for the District
of Minnesota.
granted Ameriprise’s motion for summary judgment. Walz appeals this decision, and
we affirm.

                                          I.

       Marissa Walz worked for Ameriprise from 1996 to 2012 and received mostly
positive reviews. Most recently, Walz worked as a Process Analyst in Ameriprise’s
Enterprise Operations Support department. Walz admitted that the ability to work
well with others was important for her job. Walz also admitted that the Process
Analyst position required people, teamwork, communication, and time-management
skills. In fact, Walz was recruited for her position in part because she was “good at
relationships.”

       Walz suffers from bipolar affective disorder, which caused her to interrupt
meetings, disturb her coworkers, and disrespect her supervisor. Walz’s behavioral
problems were noticed first on March 16, 2012 when, during a meeting, she told a
coworker to “[s]top interrupting me, you don’t know what you are talking about,” and
then proceeded to scribble illegible notes on a whiteboard. After this incident, Walz’s
supervisor, Thad Radel, began documenting her conduct. Several of Walz’s
coworkers were disturbed by her behavior and independently reported their concerns
to Radel. For instance, one coworker described Walz as “[m]anic” and explained that
Walz was “[t]alking very rapidly and not making sense,” “excited and easily
agitated,” and “sending e-mails that do not make sense.”

       Radel approached Walz several times to discuss her behavioral problems and
to offer help. On March 19, 2012, after hearing reports from Walz’s coworkers,
Radel approached her to ask if she was okay. Walz was agitated and disparaged her
coworkers. Walz also was rude and insubordinate towards Radel, stating, “[n]o one
thinks your position is necessary” and “[t]here is no sense of direction since you came
on board.” Walz claimed that a coworker had referred to Radel as a “puppet.” Radel

                                         -2-
spoke with Walz again the next morning and Walz was similarly erratic—even
challenging Radel to fire her. Immediately after that encounter, Walz attended a
meeting that she had scheduled with a group of coworkers. At the meeting, Walz
spoke in an erratic and confusing fashion that disturbed her peers. Walz abruptly
ended the meeting after fifteen minutes and left visibly upset.

       Eventually, after coworkers complained further and Radel made another failed
attempt to speak with Walz concerning her conduct, Radel issued Walz a formal
behavioral warning. Walz then applied for Family Medical Leave Act (“FMLA”)
leave, which was granted by Ameriprise’s third-party vendor that handles such
requests. Walz never disclosed the reason for her FMLA leave to Ameriprise. Upon
returning from leave, Walz gave Radel a note from her doctor at Allina Mental Health
Services that cleared her to return to work for a maximum of forty hours per week and
stated, “[s]he has been stabilizing on her medication.” Walz also reviewed and signed
Ameriprise’s Individual Treatment Policy, which explained Ameriprise’s policy
against disability discrimination and the process for requesting accommodations.

      A few months after returning to work, Walz’s erratic and disruptive behavior
returned. On July 27, 2012, Walz was aggressive with coworkers during a meeting.
Radel warned Walz to be more gentle, but Walz repeated her erratic and intimidating
behavior in later meetings. Ameriprise fired Walz because of her repeated
misconduct. At no point did Walz inform Ameriprise that she suffered from bipolar
disorder or request any accommodation.

       Walz sued Ameriprise, alleging that Ameriprise terminated her because of her
disability in violation of the Americans with Disabilities Act (“ADA”) and the
Minnesota Human Rights Act (“MHRA”). Ameriprise moved for summary judgment.
The district court interpreted Walz’s complaint as raising two claims: (1) that she was
wrongly terminated based on her bipolar disorder and (2) that Ameriprise improperly
failed to accommodate her disorder. With respect to the wrongful termination claim,

                                         -3-
the court concluded that Walz failed to establish a prima facie case because she did
not show that her termination was based on her disability. As to the failure to
accommodate claim, the court reasoned that this claim failed because Walz never
requested an accommodation. Walz now appeals.

                                         II.

       We review a grant of summary judgment de novo, viewing the facts in the light
most favorable to the nonmoving party. Torgerson v. City of Rochester, 643 F.3d
1031, 1042 (8th Cir. 2011) (en banc). “The non-moving party receives the benefit of
all reasonable inferences supported by the evidence, but has the obligation to come
forward with specific facts showing that there is a genuine issue for trial.” B.M. ex
rel. Miller v. S. Callaway R-II Sch. Dist., 732 F.3d 882, 886 (8th Cir. 2013) (quoting
Atkinson v. City of Mountain View, Mo., 709 F.3d 1201, 1207 (8th Cir. 2013))
(internal quotation marks omitted). A complete failure by the non-moving party “to
make a showing sufficient to establish the existence of an element essential to that
party’s case . . . necessarily renders all other facts immaterial.” Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986). “Summary judgment is appropriate when there
is no genuine issue of material fact and the moving party is entitled to judgment as
a matter of law.” EEOC v. Wal-Mart Stores, Inc., 477 F.3d 561, 568 (8th Cir. 2007)
(quoting Wojewski v. Rapid City Reg’l Hosp., Inc., 450 F.3d 338, 342 (8th Cir.
2006)). ADA and MHRA claims generally are analyzed in the same way, with one
exception that is not relevant here. Kammueller v. Loomis, Fargo & Co., 383 F.3d
779, 784 (8th Cir. 2004).

        To establish a prima facie wrongful-termination claim, Walz must show she
(1) is disabled within the meaning of the ADA, (2) is a qualified individual under the
ADA, and (3) suffered an adverse employment action because of her disability.
Kallail v. Alliant Energy Corporate Servs., Inc., 691 F.3d 925, 930 (8th Cir. 2012).
The district court held that Walz failed to establish the third element of her prima

                                         -4-
facie case because she did not show that her termination was based on her disability.
We decline to reach this question and instead affirm the district court’s judgment on
the basis that Walz failed to raise a genuine issue of material fact with respect to the
second element, that she was a qualified individual. See Saulsberry v. St. Mary’s
Univ. of Minn., 318 F.3d 862, 866 (8th Cir. 2003) (“[W]e may affirm a district court’s
order, including an order granting summary judgment, on any basis supported by the
record, even if that ground was not considered by the district court.” (quoting Viking
Supply v. Nat’l Cart. Co., Inc., 310 F.3d 1092, 1097 (8th Cir. 2002))). Because Walz
failed to make a showing sufficient to establish the existence of an essential element
of her wrongful-termination claim, summary judgment is appropriate. See Celotex
Corp., 477 U.S. at 322-23.

       Whether an individual is qualified within the meaning of the ADA is
determined by applying a two-part test. Wal-Mart Stores, Inc., 477 F.3d at 568-69.
The first part is whether Walz “possesses the requisite skills, education, certification
or experience necessary for the job,” and the second part is whether Walz “can,
despite [her] impairments, perform the essential functions of the job either with or
without reasonable accommodation.” See id. (quoting Browning v. Liberty Mut. Ins.
Co., 178 F.3d 1043, 1047-48 (8th Cir. 1999)). Walz was a longtime employee of
Ameriprise, and the record does not indicate that she lacked any credentials for her
employment. Accordingly, our analysis hinges on whether Walz could perform the
essential functions of her position with or without reasonable accommodation. See
Browning, 178 F.3d at 1047-48.

       Essential functions are “the fundamental job duties of the employment
position.” Moritz v. Frontier Airlines, Inc., 147 F.3d 784, 787 (8th Cir. 1998)
(quoting 29 C.F.R. § 1630.2(n)(1)). “The term ‘essential functions’ does not include
the marginal functions of the position.” Id. (quoting 29 C.F.R. § 1630.2(n)(1)). See
Wal-Mart Stores, Inc., 477 F.3d at 568-69 (listing factors from 29 C.F.R.
§ 1630.2(n)(3)). Here, Walz failed to establish a genuine issue of material fact as to

                                          -5-
whether she could perform the essential functions of her position with or without
reasonable accommodation. There is no dispute that the ability to work well with
others was an essential function of Walz’s employment as a Process Analyst. See
EEOC Enforcement Guidance: Applying Performance and Conduct Standards to
Employees with Disabilities, 2008 WL 4786697, at *2 (Sept. 25, 2008) (explaining,
“the ability to work with other people” may be a job-related requirement). Walz
herself admitted that the “ab[ility] to work well with others” was important for her
job. Walz further admitted that people, teamwork, and communication skills were
needed for her position. Walz also explained that being respectful was important for
her job and that she originally was recruited to her position because she was skilled
at managing interpersonal relationships.

       The record in this case shows that Walz’s behavior was erratic, aggressive, and
rude in a way that disturbed her coworkers and disrupted the workplace. Walz
interrupted meetings, disrespected her supervisor, and communicated in an erratic and
unintelligible manner. And Walz acknowledges that her behavioral problems were
symptoms of her bipolar disorder and concedes that her behavior was disruptive.
Accordingly, Walz’s disruptiveness and rudeness prevented her from working well
with others—an essential function of her position. Therefore, Walz cannot make a
sufficient showing that she was able to perform the essential functions of her position
without an accommodation. See Rask v. Fresenius Med. Care N. Am., 509 F.3d 466,
470 (8th Cir. 2007).

       Walz nonetheless may be qualified under the ADA if a reasonable
accommodation would allow her to perform the essential functions of her position.
See id. But because Walz failed to inform Ameriprise of her disability or request any
accommodation, Ameriprise had no duty to accommodate her. See id.; 29
C.F.R. § 1630.9(a) (“It is unlawful for a covered entity not to make reasonable
accommodation to the known physical or mental limitations of an otherwise qualified
applicant or employee with a disability . . . .” (emphasis added)). Where a “disability,

                                          -6-
resulting limitations, and necessary accommodations, are not open, obvious, and
apparent to the employer,” a plaintiff who fails to disclose her disability and request
an accommodation from her employer cannot show that she is qualified with
accommodation. Rask, 509 F.3d at 470 (quoting Wallin v. Minn. Dep’t of Corr., 153
F.3d 681, 689 (8th Cir. 1998)).

       Here, Walz’s disability, its limitations, and necessary accommodations were
not open, obvious, and apparent to Ameriprise. See id. (explaining that mental
disabilities are often non-obvious). The closest Walz came to disclosing her bipolar
disorder was when she gave Radel her doctor’s note upon returning from FMLA
leave. The note, from a doctor affiliated with Allina Mental Health Services,
permitted Walz to return to work for up to forty hours per week and explained that
her medication had stabilized her condition. The note did not inform Ameriprise of
Walz’s bipolar disorder, nor did it suggest any accommodations. Walz argues that
Radel, and therefore Ameriprise, knew that Walz’s conduct was caused by a serious
mental illness and that this constituted sufficient notice of Walz’s disability. In
Walz’s view, her erratic behavior, FMLA leave, and medical note sufficiently put
Ameriprise on notice that she was suffering from some type of mental illness. Radel
did acknowledge that, after receiving the doctor’s note, he surmised that Walz had
been treated for her mental health. Even if these facts were sufficient to notify
Ameriprise that Walz suffered from bipolar disorder, they did not specifically identify
Walz’s resulting limitations. See id. (holding that an employee’s statements that she
was “having problems with my medication” and “might miss a day here and there”
did not specifically identify the employee’s resulting limitations). Because Walz
failed to disclose her non-obvious disability and any related limitations, she did not
establish a genuine issue of material fact as to whether she was able to perform the
essential functions of her job with reasonable accommodation. See id. at 470-71.
Thus, Walz fails to make a prima facie case of wrongful termination.




                                         -7-
       Walz nonetheless argues that Ameriprise failed to raise the issue whether Walz
was a qualified individual before the district court. See Torgerson, 643 F.3d at 1042
(explaining that a movant for summary judgment “bears the initial responsibility of
informing the district court of the basis for its motion” (quoting Celotex Corp., 477
U.S. at 323)). In support of this argument, Walz points to the district court’s
statement that Ameriprise did not dispute whether Walz was qualified. But the record
belies her argument. Ameriprise argued in support of its motion for summary
judgment that Walz failed to establish a prima facie case. And in support of this
argument, Ameriprise analogized this case to the facts of Rask, which affirmed
summary judgment for an employer on the basis that the plaintiff failed to make a
prima facie showing that she was a qualified individual within the meaning of the
ADA. 509 F.3d at 470. Accordingly, we affirm the district court’s grant of summary
judgment for Walz’s wrongful-termination claim on the alternative basis that Walz
failed to make a prima facie showing that she was qualified for her position.

       Walz’s freestanding failure-to-accommodate claim similarly fails to raise a
genuine issue of material fact because she never requested an accommodation. See
Ballard v. Rubin, 284 F.3d 957, 964 (8th Cir. 2002) (holding that an employer is not
liable for its failure to accommodate an employee who made no request for an
accommodation). Walz argues that Ameriprise “should have forced her on FMLA
leave” as an accommodation. According to Walz, her erratic behavior, prior FMLA
leave, and medical note should have put Ameriprise on notice that she was suffering
from a medical problem, and Ameriprise should have responded to this information
by forcing her to take leave. But Walz concedes that she received FMLA leave when
she requested it. Moreover, Radel suggested multiple times in response to Walz’s
behavioral problems that she should take time off if she needed. In sum, there is
nothing in the record that raises a genuine dispute about whether Walz ever requested
any accommodation. Walz cites no case holding that an employer has a duty to guess
an employee’s disability and force that employee to take leave, and we decline to so
hold here.

                                         -8-
                                III.

We affirm the district court’s grant of summary judgment to Ameriprise.
                ______________________________




                                 -9-